Citation Nr: 1714884	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for lumbar spondylosis with degenerative joint disease (low back disability).

2. Entitlement to service connection for residuals of a right shoulder injury (right shoulder disability).

3. Entitlement to service connection for a disability manifested by transient pains in the leg muscles.

4. Entitlement to an initial disability rating greater than 10 percent for residuals of a right foot/ankle injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1974, and from January 1975 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision.  The Veteran presented sworn testimony in support of his appeal during a July 2014 videoconference hearing before the undersigned Veterans Law Judge.  

The Board most recently remanded this case in January 2016 for further evidentiary development, including a VA examination.  Unfortunately, the RO did not schedule the requested VA examination, and as discussed further below, another remand is therefore required.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

As discussed in the Board's January 2016 remand, with regard to the Veteran's claim for a disability manifested by transient pains in the leg muscles, the disability at issue was initially styled as "residuals of bilateral muscle strains in the legs."  However, based upon the Veteran's hearing testimony, which included greater description of the nature of the disability as he perceives it, we have recharacterized it as reflected on the title page of this decision and remand, to more accurately portray his complaints and symptoms.

The issues of entitlement to service connection for a disability manifested by transient pains in the leg muscles and entitlement to an initial disability rating greater than 10 percent for residuals of a right foot/ankle injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability is not the result of an injury or disease incurred in or aggravated by active military service; and low back arthritis was not shown within one year of service.

2. The Veteran's right shoulder disability is not the result of an injury or disease incurred in or aggravated by active military service; and right shoulder arthritis was not shown within one year of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Low Back and Right Shoulder Disabilities

The Veteran claims service connection for low back and right shoulder disabilities.  Specifically, he contends that he sustained injuries to his back and his right shoulder during an automobile accident in March 1982 when he was stationed in Greece.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, arthritis is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board will consider whether 38 C.F.R. 
§ 3.303(b) applies.  

VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In this case, a service treatment record dated April 1982 noted the Veteran had been in a motor vehicle accident a week and a half prior.  The Veteran complained of left shoulder and thoracic spinal pain, among other symptoms.  An October 1986 report of medical examination found the Veteran's spine and musculoskeletal systems to be normal, and did not note any low back or shoulder abnormalities or reference the 1982 accident.

The Veteran was afforded a VA examination in March 2008.  He reported that he had a right shoulder dislocation in 1978 or 1979 when he was working as a prison guard and broke up a fight.  However, the examiner noted there was no documentation of that in his medical records.  The examiner referred to the April 1982 service treatment record documenting a motor vehicle accident and the Veteran's reports of pain in his left shoulder and upper thoracic spine.  Moreover, the examiner noted that the Veteran reported during the examination that his current low back pain began approximately two and a half years ago.  March 2008 imaging of the lumbosacral spine revealed the following findings: degenerative changes T11-T12 with slight marginal spurring; old slight disc impressions or Schmorl's nodes upper articular surface of Ll and L3; and calcifications in the lower abdominal aorta and distal branches.  The examiner diagnosed the Veteran with lumbar spondylosis and explained that the Veteran showed signs of degenerative joint disease of the low back and lumbar spine.  He opined that this condition was less likely than not due to his military service because there was no documentation of any low back problems during service and the Veteran had been out of service for more than eighteen years.  

The Veteran was afforded another VA examination in July 2013.  Bilateral imaging of the shoulders revealed mild degenerative changes of both the shoulder and osteopenia.  The radiologist noted that the glenohumeral and AC joints showed evidence of narrowing of joint space and hypertrophic spur formation consistent with osteoarthritis.  The examiner found that the Veteran's right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the Veteran was diagnosed with bursitis of his left shoulder per his service treatment records, and that the current VA examination demonstrated bilaterally symmetrical findings.  The examiner also noted that plain radiographs demonstrated similar findings between each of the Veteran's shoulders of degenerative change.  The examiner opined that this was more likely than not an age-related change and not related to the Veteran's motor vehicle accident while in service, as he suffered only an injury to his left shoulder and not the right.

VA treatment records show that the Veteran underwent treatment for and complained of low back pain throughout the appeal period.  They also contain some complaints of and treatment for right shoulder pain.  However, they did not contain any objective medical evidence suggesting a link between either his low back or right shoulder condition and service.  

In a lay statement received in July 2007, the Veteran stated that in 1979, he was injured in the field during service, and that he sustained right shoulder and back injuries, among others.  In a lay statement received in September 2009, the Veteran reported that in March 1982, he was in a car accident on his way to a Navy base.  He stated that the car flipped "end for end" and that he rolled three times, coming to rest against an olive tree.  He recalled that the driver pulled him from the car and took him home.  He reported that he underwent treatment in Souda Bay.  He said that he was in shock and still does not remember anything about the accident or how long he was in the hospital.

A March 2011 buddy statement by D.M.S. stated that he was stationed with the Veteran in 1982 in Souda Bay, Crete.  D.M.S. recalled that in March 1982, the Veteran had an automobile accident in which he injured his back.  D.M.S. stated that the Veteran spent several days in the Souda Bay Naval Clinic, and that the Veteran complained of severe pain in his back after he came back from the hospital.

In an April 2011 buddy statement, W.R.G., who supervised the Veteran during service, also recalled a March 1982 motor vehicle accident in Souda Bay in Crete, Greece.  W.R.G. explained that when the Veteran was driving during heavy rain to purchase groceries, the Veteran lost control of the vehicle when it aquaplaned and went off the road into a rocky field.  He recalled that the vehicle overturned four times before coming to a stop.  He noted that the Veteran was picked up by a local Greek national, who took him home.  W.R.G. immediately took the Veteran to the Souda Bay Naval Clinic for evaluation.  The Veteran had multiple cuts and abrasions and had a hard time walking.  W.R.G. stated that the Naval Clinic kept the Veteran under observation for four days and he was released to limited duty for thirty days.  Moreover, W.R.G. said that he felt at the time that the Veteran should have been evacuated for further evaluation, but was told that it was not necessary.

During the July 2014 hearing, the Veteran and his representative reiterated that the Veteran attributed his low back and right shoulder disabilities to the 1982 motor vehicle accident during service.

After a full review of the record, the Board finds that the claims must be denied. While there is no doubt that he was involved in a motor vehicle accident, an injury alone does not necessarily warrant service connection.  In this case, considering the disabilities in question were not diagnosed until decades after his military service, there must be competent and credible evidence of a relationship between the in-service injury and the claimed conditions.

Initially, the Board does not find that the Veteran is entitled to presumptive service connection for either the low back or the right shoulder condition.  There were no manifestations sufficient to identify low back or right shoulder arthritis - or any other low back or right shoulder conditions - during service.  Moreover, there was no objective medical evidence of record showing that either low back or right shoulder arthritis manifested within one year of separation from active duty.  

Nor does the evidence of record support service connection based on continuity of symptomatology.  The Veteran's service treatment records were negative for any right shoulder complaints or symptoms; although an April 1982 service treatment record showed complaints of left shoulder complaints after a motor vehicle accident a week and a half prior, it made no reference to any right shoulder complaints or symptoms.  While an April 1982 service treatment record showed complaints of back pain after the motor vehicle accident, it appears this was acute and transitory as the Veteran sought no further treatment for his back during his remaining years of service.  He sought treatment numerous times after the accident before leaving service in 1990, so he had ample opportunity to raise the issue of chronic back or shoulder pain, yet he never did so. Moreover, an October 1986 report of medical examination did not note any low back or right shoulder complaints or symptoms, and it did not reference the 1982 accident.  In fact, there are no further references to low back or right shoulder complaints or symptoms of record until a July 2007 lay statement by the Veteran submitted with his service connection claims.  Additionally, during the March 2008 VA examination, the Veteran reported that his low back pain began "approximately two and a half years ago;" therefore, even by his own statements, he did not experience continuity of low back symptoms after service.  

The Board additionally finds that the Veteran is not entitled to direct service connection for his low back and right shoulder conditions because the necessary legal element of a causal relationship between his present conditions and service is missing.  The Board finds the March 2008 and July 2013 VA examination reports to be of great probative value.  Regarding the low back condition, the March 2008 VA examiner competently and persuasively opined that the Veteran's current low back disabilities were less likely than not due to service.  After considering the Veteran's relevant medical history, pertinent diagnostic imaging, and an examination of the Veteran, the 2008 examiner accurately reasoned that there was no documentation of any low back problems during service and that the Veteran had been out of service for more than eighteen years.  Regarding the right shoulder condition, the July 2013 VA examiner competently explained that the Veteran was diagnosed with bursitis of his left shoulder per his service treatment records, and that the current VA examination demonstrated bilaterally symmetrical findings.  The 2013 examiner also noted that plain radiographs demonstrated similar findings between each of the Veteran's shoulders of degenerative change.  Accordingly, the examiner competently and persuasively opined that this was more likely than not an age-related change and not related to the Veteran's motor vehicle accident while in service, when he suffered only an injury to his left shoulder.

The Board recognizes the Veteran's and his representative's contention that the Veteran's current low back and right shoulder conditions are related to injuries sustained during service.  The Veteran is competent to testify as to events that occurred in military service and his low back and right shoulder symptoms.  Moreover, the Board finds his statements that he was involved in a March 1982 motor vehicle accident during service credible, as they were corroborated by his service treatment records and two credible and detailed buddy statements.  However, neither the Veteran nor his representative is competent to conclude that his current low back and right shoulder conditions are related to service.  See Jandreau, 492 F.3d at 1376-77.  Musculoskeletal issues are not susceptible to lay opinions on etiology.  Indeed, neither the Veteran nor his representative has cited any medical authority or objective clinical findings in support of their contentions regarding nexus.  The Board finds that the Veteran's and his representative's contentions and statements are not competent evidence sufficient to establish a nexus between the Veteran's  current low back and right shoulder disabilities and service.  Accordingly, the Board finds the March 2008 and July 2013 VA examination reports more probative than the Veteran's and his representative's lay statements and arguments regarding nexus.


In summary, the necessary legal element of a causal relationship between the Veteran's current low back and right shoulder disabilities and the claimed in-service injury is absent in this case.  See generally Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.310.  Therefore, service connection for these disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As to VA's duty to notify, the Veteran does not assert any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA) and an August 2007 VCAA notice letter is of record.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service records, VA treatment records, private treatment records, and various lay statements.  In September 2016, the RO attempted to obtain his inpatient treatment records from Souda Bay Naval Hospital from March to April 1982 regarding his treatment for automobile accident injuries during service; however, the RO received a negative response in December 2016.  Additionally, while some of the Veteran's service records were illegible, they were marked by the "Best Copy" stamp.  Thus, further efforts to obtain new scans would be fruitless.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. § 3.159(c) (2016).

Furthermore, the Veteran was afforded VA examinations in March 2008 and July 2013.  Those examinations and their associated reports were adequate because they were prepared by appropriate medical professionals, based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing to fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2014 video conference hearing, the VLJ complied with these requirements.  Indeed, the VLJ elicited relevant testimony and helped the Veteran identify relevant evidence.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


ORDER

Service connection for lumbar spondylosis with degenerative joint disease is denied.  

Service connection for residuals of a right shoulder injury is denied.  


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the January 2016 remand.  See Stegall, supra.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as the RO failed to schedule a requested VA examination.  Therefore, a remand is again necessary.  

As discussed in the January 2016 remand, regarding the Veteran's claim for a disability manifested by transient pains in the leg muscles, the exact nature of his current disability remains unclear.  The Board explained that until the current disability could be clearly described, identifying a nexus to service would be premature.  Accordingly, the Board remanded this case in part to afford the Veteran a VA examination to determine whether he had an identifiable current and chronic disability involving his legs.  The remand also provided that if such a leg disability were identified, then the examiner was to render an informed medical opinion as to whether such disability was related to service.  Regarding the Veteran's claim for an increased disability rating, the January 2016 remand also asked the examiner to identify all current functional impairment involving the Veteran's right foot and ankle.  The RO did not schedule a VA examination for either the Veteran's claimed leg condition or his service-connected right foot and ankle condition as directed by the January 2016 remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether he has an identifiable current and chronic disability involving his legs.  If such a disability is identified, then the examiner is requested to render an informed medical opinion as to whether such disability is related to service.  The examiner is also requested to identify all current functional impairment involving the Veteran's right foot and ankle.  The claims folder, including this remand, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be performed in conjunction with the examination.

2. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


